Citation Nr: 1706743	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher rating for cervical spine disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher rating for lumbar spine disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for limitation of motion of the left arm (previously characterized as residuals of status post left shoulder surgery with impingement and pain), evaluated as 10 percent disabling prior to February 5, 2015 and as 20 percent disabling thereafter.

4.  Entitlement to a higher rating for limitation of motion of the right arm (previously characterized as residuals of status post right shoulder surgery with impingement and pain), evaluated as 10 percent disabling prior to February 5, 2015 and as 20 percent disabling thereafter.

5.  Entitlement to a higher initial rating for radiculopathy of the left upper extremity, currently evaluated as 20 percent disabling from February 5, 2015.

6.  Entitlement to a higher initial rating for radiculopathy of the right upper extremity, currently evaluated as 20 percent disabling from February 5, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to September 2004.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that continued previously assigned 10 percent ratings for the Veteran's service-connected cervical and lumbar spine and left and right shoulder disabilities.

In a November 2011 rating decision, the RO granted a 20 percent rating for the Veteran's cervical spine disability from December 15, 2009, the date of his current increased rating claim on appeal.

In July 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a February 2015 supplemental statement of the case, and in a May 2015 rating decision, the AOJ granted 20 percent ratings for the Veteran's right and left shoulder disabilities from February 5, 2015, that were recharacterized as limitation of motion of the left and right arms.  The AOJ also granted service connection for radiculopathy of the left and right upper extremities, that were assigned initial 20 percent ratings from February 5, 2015.  The ratings for the Veteran's upper extremity radiculopathy are part and parcel of his claim for an increased rating for his cervical spine disability and are, thus, properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2014, the Board directed that the Veteran undergo VA examination to determine whether there was any additional limitation in terms of the degree of additional limitation due to flare-ups of his cervical or lumbar spine or shoulders.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain). 

The examiner was instructed to report if there was additional functional limitation due to weakened movement, excess fatigability, incoordination, flare ups, or pain of the Veteran's cervical or lumbar spine or shoulders.  The examiner was directed to report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare ups, or pain.

The February 2015 VA examiner reported that the Veteran had constant lumbar and cervical pain, and shoulder pain particularly when sleeping or with overhead activity, and denied flare-ups (2/12/15 VBMS C&P Exam, pp. 1, 11, 22).  The examiner also reported functional loss due to the lumbar and cervical spine and shoulder pain.  There was limitation of motion with pain in the lumbar and cervical spine and left and right shoulders.  While the examination report included range of motion findings after repetition, the section specifically dedicated to findings on additional functional limitation in degrees due to pain was not completed because the examiner found it infeasible to provide the data, explaining that the Veteran was unable to replicate the estimated limitation of motion on examination.  However, this explanation pertains only to the spine; the report does not appear to contain any rationale as to why it was infeasible to provide these findings with respect to the shoulders.  Moreover, the examination is incomplete in another regard, as explained below.

The February 2016 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the January 2010 and August 2011 prior examinations.  Moreover, another attempt should be made to estimate additional functional loss with pain, or on flare-ups.

Recent medical records regarding the Veteran's treatment in the VA Salt Lake City Health Care System (HCS), including the VA medical center (VAMC) in Salt Lake City and the Ogden VA medical facility, since November 2011, should be obtained (see 11/9/11 VVA CAPRI; 1/10/12 VBMS Medical Treatment Record Government Facility).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment in the Salt Lake City HCS, including at the Salt Lake City VAMC and Ogden VA medical facility, since November 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his lumbar and cervical spine and right and left shoulder disabilities, to including any bilateral upper and lower extremity radiculopathy.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

The claims folder must be reviewed by the examiner.  

This should include an examination to determine all neurologic abnormalities that result from the Veteran's lumbar and cervical spine and bilateral disabilities.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during any periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in January 2010 and August 2011.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the cervical and lumbar spine and right and left shoulder disabilities.  The severity of any associated disability, including that of the left and right upper and lower extremities, should be noted.

g. The examiner should provide a full description of the effects the lumbar and cervical spine and right and left shoulder disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




